Opinion of the Court by
Judge Hardin:
The notice to the appellees disclosed the fact that there were two *379other executions levied on the land and the sale was made under those executions as well as those to which the appellees were parties. In such a case this court has decided that all those whose rights would necessarily be affected by a quashal of the sale were necessary parties to a proceeding to quash. As it was, therefore, apparent that'the necessary parties were not before the court, the court properly sustained the motion of the defendants to quash the notice.
Thompson & Kellar, for appellant.
Durham & Jacobs, C. A. Hardin, for appellee.
Wherefore, the judgment is affirmed.